Exhibit 10.2

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

 

Brad Foote Gear Works, Inc., an Illinois corporation (“Assignor”) for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Assignor, hereby assigns, transfers, sets over and delivers to
1309 South Cicero Avenue, LLC, a Delaware limited liability company
(“Assignee”), all of Assignor’s right, title and interest in, to and under that
certain Purchase Agreement Addendum between Assignor as Purchaser and BFG Cicero
LLC, an Illinois limited liability company, as Seller, dated February 11, 2008
(“Purchase Agreement”), regarding the real estate commonly known as 1309 South
Cicero Avenue, Cicero, Illinois, as more fully described therein (the
“Property”).  Assignee hereby assumes all of Assignor’s responsibilities and
obligations under the Purchase Agreement, and Assignor is hereby released from
any responsibilities and obligations thereunder.

 

IN WITNESS, the parties have caused this Assignment and Assumption of Purchase
Agreement to be executed as of February 11, 2008.

 

ASSIGNOR:

BRAD FOOTE GEAR WORKS, INC.,

 

an Illinois corporation

 

 

 

/s/ Steve Huntington

 

By Steve Huntington

 

Its Chief Financial Officer

 

 

ASSIGNEE:

1309 SOUTH CICERO AVENUE, LLC,

 

a Delaware limited liability company

 

 

 

By:

BRAD FOOTE GEAR WORKS, INC.,

 

 

an Illinois corporation

 

 

 

 

/s/ Steve Huntington

 

 

By Steve Huntington

 

 

Its Chief Financial Officer

 

CONSENT TO ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT

 

The undersigned Seller hereby consents to the assignment of all of Assignor’s
right, title and interest in, to and under the Purchase Agreement to Assignee,
and the undersigned further consents to the assumption of Assignor’s
responsibilities and obligations under the Purchase Agreement by Assignee and
release of Assignor from any responsibilities and obligations thereunder, all as
set forth above.

 

SELLER:

BFG CICERO LLC,

 

an Illinois limited liability company

 

 

 

By:

BFG ACQUISITION LLC,

 

 

an Illinois limited liability company

 

 

 

 

 

/s/ Joan Drecoll

 

 

By Joan Drecoll

 

 

Its Manager

 

--------------------------------------------------------------------------------

 